 LINDSLEY INDUSTRIES647Lindsley Industries of Sarasota,Inc. and Laborers' Lo-cal Union No. 1240,affiliated with Laborers'Inter-nationalUnion of North America,AFL-CIO,Petitioner.Case 12-RC-4013October 10, 1972DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on April 7, 1972, under the direction andsupervision of the Regional Director for Region 12amongthe employees in the appropriate unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots which showed that of approxi-mately 36 eligible voters 35 ballots were cast, of which17 were for and 17 were against the Petitioner and 1was void. Thereafter, the Petitioner filed timely objec-tionsto conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,Series 8, asamended,the Regional Director, on April 21, 1972, issued andserved upon the parties his Report on Objections inwhich he recommended that the objections be over-ruled in their entirety because the Petitioner hadfailed to submit any evidence in support of any of itsobjections and that the Board certify the election re-sults.On April 27, 1972, the Petitioner filed exceptionsto the Regional Director's report in which it: (1) re-quested that the Board remand the matter to the Re-gional Director for further consideration in light oforal representationsassertedlymade to Petitioner'scounsel by named Board agent on April 18, 1972, withrespect to the investigation of the objections; and (2)represented that the Petitioner would "complete pro-curingof evidence in support of its objections by May2, 1972."On June 16, 1972, the Regional Director, havingconcluded thata "response" to the Petitioner's excep-tions,supra,was "appropriate and warranted" in thecircumstances,issuedand served upon the parties aSupplementalReport on Objections in which the Re-gional Director: (1) reported on the nature of the oralconversationsheldApril18,1972,betweenPetitioner's counsel andthe Board agent named inPetitioner's exceptions; (2) stated that, although Peti-tioner had now submitted affidavits in support of ob-jectionsthe same were"attested to on May 10, 1972,and were received in this [the Regional] office on May16, 1972"; and (3)set out hisconclusion that nochange inhis recommendeddismissalof the objec-tions was warranted in the total circumstances. There-after Petitioner filed a statement excepting to the Re-gional Director's supplemental report and requestingthat a hearing be held to resolve any relevant factualissues relating to the occurrences of April 18, 1972.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees, in-cluding truckdrivers, excluding all office clericalemployees, guards and supervisors as defined inthe Act.5.The Board has considered the RegionalDirector's Report and Supplemental Report on Ob-jections in light of the Petitioner's exceptions and itsrequest for a remand of this proceeding to the Region=alDirector.In our opinion, Petitioner's exceptions assert nomeritorious grounds which would justify either ourreversal of the Regional Director's findings that Peti-tioner has failed to meet its obligation to supplyprimafacieevidence in support of its objections or his conse-quent recommendation that the objections be over-ruled in their entirety, or which would warrant ourremand of this proceeding to the Regional Directorfor any further consideration.The procedural obligations of parties who wishto file objections to an election and to obtain a deter-mination of their merits are fixed by the Board's Rulesand Regulations. As noted by the Regional Director'sreports, the parties' obligations in this respect includethe prompt submission of writtenprima facieevidencewithin specified time limits. If evidence is not submit-ted with the objections when filed, the Regional Di-rector fixes, as he here did, a deadline date which theparties are not free to treat as inappropriate for rea-sons satisfactory to themselves. If, indeed, circum-stances existwhichmay warrant the grant ofadditional time for the objecting party to perfect itsstatement of objections in the manner our rules re-199 NLRB No. 83 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDquire, that party has the obligation to explicate theseAccordingly, and as the tally of ballots showscircumstances to the Regional Director and to requestthat the Petitioner has not obtained a majority of thefrom him the extension of the deadline date in writing.valid votes cast in this election, we shall certify thePetitioner unquestionably failed to meet that obliga-results of the election.tion.''Accordingto its counsel,Petitioner on April 18 advised a Board agentorally that it could not meet that deadline without,however, either settingforthwith any specificity,ifat all,the reasons for its inability or evenmentioning the amount of additional time it felt would be needed. Therepresentation made to us in requesting a remand of this case to the RegionalDirectoron April 27,1972, was that Petitioner regardeda May 2, 1972,deadline date as appropriate.Thiswas not of course a proper request forextension,and in any event Petitioner did not submit evidence until after thatdate.Acceptingin totoPetitioner's account of conversations with the Boardagent,it being plain that Petitioner made no timely request for an extention,and as we agree that no statements attributed to the Board agent furnish areasonable basis for assuming that saidex parseconversation resulted in awaiver of the Regional Director's clear instructions,we are satisfied that anyrelief to Petitioner would be improper as tantamount to the grant of a specialprivilege,prejudicial to uniformly applied rules designed to encourage thetimelyresolution of a question concerning representation.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of valid voteshas not been cast for Laborers' Local Union No.1240, affiliated with Laborers' International Union ofNorth America, AFL-CIO, and that said labor organ-ization is not the exclusive representative of all theemployees, in the unit herein involved, within themeaning of Section 9(a) of the National Labor Rela-tions Act, as amended.